Appellant was convicted for the murder of J.F. Pauly, by shooting him with a pistol, and his punishment assessed at confinement in the penitentiary for life.
The corpus delicti is undisputed, and disclosed that deceased was shot and killed by a burglar in his effort to escape from a smokehouse he had entered. The thief and murderer, whoever he was, had helped himself to three hams and about fifty pounds of meat. It is shown by the evidence that two sides and a shoulder of meat were left by the burglar in a sack when he fled. R.W. Pauly, father of deceased, testified, in substance: "My son died in Hill County, on Sunday, the 9th of May, 1897. On the 8th of May he was at my house, and about 10 o'clock that night he was at my smokehouse, and was shot by some one from the inside *Page 534 
of the smokehouse. In the early part of the night deceased went over to see a boy who was sick on my place, and was gone about two hours, — as well as I remember, until about 10 o'clock. When he returned he came to the front door and called me and said, 'Some one is in the smokehouse.' I went out the back door of my residence. The door of the smokehouse was open, and I walked to the smokehouse door and pushed it to. As I put my hand on the door some one from the inside said, 'Hold up, there.' I pushed the door to, and the party on the inside shoved it back on me, and pointed a pistol out, and I caught it with my left hand, and it fired. Deceased had run up almost against the pistol when it fired. He fell back, and for a second or two I did not know what occurred. I saw the party as he left the place somewhere not far from tile smokehouse, on the north side of the smokehouse. The party had on a white coat. This is all the description I can give of him. After deceased was shot, my wife and I took him in the house, and laid him down on the floor, and I ran about half a mile, and got a party to go after the doctor. My son died about 2 o'clock Sunday, May 9th. When I went into the smokehouse afterwards, I found a sack in there, with two sides and a shoulder of meat in it. Also found three hams about sixty-five or seventy yards out from the smokehouse, a little northeast from the smokehouse," — and identified the sack offered in evidence as the sack he saw at the smokehouse. On the night of the burglary and homicide, Bert McBride, Mrs. McBride, and Miss Mittie McBride were spending the night at the home of appellant; and they testified to facts showing that defendant came in late that night and confessed to them, in substance: "That he reckoned he had killed a fellow. Said he had been down to Pauly's. He said he thought he would go and rustle him some meat, and they caught him. He said they caught him in the smokehouse; that he stuck his pistol out, and one of them grabbed it, and he shot." Other witnesses testify to finding a pistol that appellant had on the night of the killing. There is other testimony showing that this particular pistol had been hid away and found, and identified as the pistol that Bert McBride testified to seeing appellant with on the night of the killing. There are other circumstances in the record going to identify appellant as the party who killed deceased.
Appellant's first assignment of error complains of the action of the court permitting the witness Bill Patterson to detail a conversation had with defendant about the latter part of March, and prior to the time of the alleged homicide, as shown by bill of exceptions. From this bill it appears that the witness testified, over the objection of appellant, that he had a conversation with appellant about the last of April; that he and appellant were talking about times being hard, and appellant said that he was going to make a living by work if he could, and, when he could not, then he was going to rustle for it; that witness stated to appellant the time for rustling had played out in this country. Thereupon defendant stated that he knew where there was a smokehouse full of meat, and a *Page 535 
trunk with some money in it, that could be got at easily. Appellant's objection to this evidence is that the same is not pertinent or relevant to any issue in this case; that the conversation was not shown to have in any manner referred to deceased or the smokehouse alleged to have been burglarized. We think this testimony was germane and pertinent; and while, as indicated in the exception, it does not show directly that it referred to the deceased, it does show that appellant knew where there was a smokehouse full of meat; and we think it was pertinent testimony showing that appellant intended to burglarize this meathouse. Briscoe v. State, 32 Tex. Crim. 411; Banks v. State, 13 Texas Crim. App., 182; Sims v. State, 10 Texas Crim. App., 132; Preston v. State, 8 Texas Crim. App., 30; Wills. Circ. Ev., pp. 53, 55; 2 Best on Ev., sec. 458.
Appellant's second assignment of error states that the court erred in sustaining the objection to the following question asked Squire Ham by appellant: "Was not the McCall you testify about, the McCall who was implicated in the postoffice robbery in Hillsboro?" Appellant insists that said testimony was admissible to discredit the source of the State's witness' information, and that the evidence shows that the witness Ham received from said McCall the empty shell out of which it was claimed the ball was fired that killed deceased. We think it is irrelevant and immaterial whether the McCall who gave the witness the shell robbed the postoffice at Hillsboro or not.
Appellant's third assignment complains of the court's action in overruling his objection to the witness Bob Davis testifying to conversations had with defendant after he was arrested. We find no bill as to this assignment.
Appellant's fourth assignment is the same as his second, except the question was asked Ben Brown instead of Squire Ham, as in that instance. We do not think the court erred in refusing to permit appellant to ask the question.
Appellant's fifth assignment is "that the court erred in permitting the witness Obe Cunningham, over the objection of the defendant, to testify to a conversation he had with Bert McBride some days after the killing, and to the witness stating, among other things, that he was satisfied that Bert McBride knew more than he had told." It appears from the bill that appellant's counsel asked Obe Cunningham if he did go to witness McBride, after he had testified at coroner's inquest, and try to get said witness to change his evidence given at said inquest; and he said he did not go to him for that purpose, but because he believed he knew more than he told. The bill is very vague and indefinite, but a close scrutiny of the same discloses the fact, as we understand it, that appellant objects to the last statement above. If this is not the contention, then the bill has no meaning. It will be seen that appellant asked the witness why he went to see the witness McBride, and intimated that the witness went to get him to change his testimony. Now, certainly, the witness Obe Cunningham would have the right to disclaim this intention, and tell why it *Page 536 
was he did go to the witness McBride. If the witness Cunningham believed that McBride knew things he had not testified about, we think that would be a valid reason for going to see him; and we do not think the court erred in admitting this testimony.
We do not think there is any merit in appellant's seventh, eighth, and ninth assignments of error.
The tenth assignment complains because Mrs. Pauly was permitted to testify. She was not placed under the rule, but heard all the other testimony. She testified to seeing the door closed about sundown. We have repeatedly held that the court, in his discretion, may relax the rule. We do not think appellant's rights have been injured in this respect.
His eleventh assignment complains of the court's charge, wherein the jury were instructed that the slightest force is sufficient, such as the opening of a door, or the turning of a button. We do not think there is nay error in this charge. Sparks v. State, 34 Tex.Crim. Rep..
The twelfth assignment complains of the court charging on nighttime burglary. We have frequently held that under an ordinary indictment for murder in the first degree proof may be offered of murder committed by any felonious act, such as in the perpetration of burglary; and the evidence in this case discloses the fact that burglary was committed at night, and it was not error for the court to charge on night time burglary. White's Ann. Penal Code, sec. 1252.
In his thirteenth assignment appellant complains because the court failed to charge on circumstantial evidence. An inspection of the facts shows that the witnesses Bert McBride, Mrs. M.E. McBride, and Mittie McBride testify to appellant's confession of having committed the crime. His admission of guilt to them was direct, and not circumstantial, evidence; and it is only where evidence is wholly circumstantial that the court is required to so charge. Glover v. State (Texas Crim. App.), 46 S.W. Rep., 824.
Appellant's fourteenth assignment is: "The court erred in failing and refusing to charge the jury, in effect, that before they could find defendant guilty of murder in the first degree, they must first find from the testimony that the killing took place under circumstances which, if no burglary had been committed, the killing would have been murder in either the first or second degree." There was no error in the court's failure to give this charge; nor was there any error in the court's failure to charge on manslaughter, nor does the evidence raise the issue of self-defense.
Appellant's eighteenth assignment complains of the action of the court in submitting the question as to whether a burglary was being committed, because the proof shows that the burglary, if any, was committed and completed at the time of the killing, and that defendant was trying to escape. We do not agree to this contention. The record discloses that, if appellant is the party who committed the homicide, he was in the smoke-house at the time he fired the shot; that some of the meat was on the outside, and some on the inside, in appellant's sack. The mere fact that he *Page 537 
had previously opened the door does not prove that the burglary was completed. He had not left the house, nor had he taken anything away. The evidence shows that he was in the very act of committing burglary at the time the shot was fired.
Appellant's twentieth assignment contends that the court failed to instruct the jury, in effect, that they must believe that the killing occurred under circumstances that would amount to murder either in the first or second degree, before they could find defendant guilty of murder in the first degree on account of the fact that there was a burglary committed.
The twenty-first assignment complains of the court's charge, wherein the court tells the jury that if they believe, from the evidence, beyond a reasonable doubt, that defendant committed the offense of burglary, etc., for the purpose of committing the offense of theft, etc., and that while he was in the act of committing said offense of burglary, with a pistol he shot and killed J.F. Pauly, they will find defendant guilty of murder in the first degree. Appellant's objection to this charge is because the same tells the jury that, if appellant killed. Pauly, he would be guilty of murder, irrespective of the question as to whether — first, he had any intention to kill the said Pauly; second, as to whether the killing occurred by accident; third, as to whether the killing occurred under circumstances that would have made out negligent homicide of the second degree; and, fourth, as to whether the killing occurred under such circumstances as would have made it manslaughter or self-defense. We will consider these two assignments together. We have read carefully the able brief of appellant's counsel on this and other questions, and also examined the authorities cited. In the case of Pharr v. State, 7 Texas Crim. App., 477, it will be seen that the defect in the charge there complained of was the failure of the court to define malice. Again, in Tooney v. State, 5 Texas Criminal Appeals, 188, the court said: "All murder committed by poison is murder in the first degree; not all homicide or killing, because all killing is not murder; nor is all unlawful killing murder. But the offense committed must be murder, — murder in its legal, technical sense, — which is made distinguishable from every other species of homicide by being an unlawful killing, actuated by malice aforethought., either express or implied. This essential ingredient, 'malice aforethought,' is as necessary to constitute the crime of murder by poison as it is to constitute murder committed by other means." It will be seen, as contended by appellant's counsel, that this case, as well as the Pharr Case, supra, upholds the general proposition contended for by him. Article 711 of the Penal Code does not attempt to eliminate the element of malice, from the definition of murder, nor does it intend to say that all killing by poisoning, starving, or in the perpetration of arson, rape, robbery, or burglary, is murder in the first degree; but the intent of the statute was to say that all murder committed in the perpetration of these acts was murder in the first degree. In other words, the intent of the Legislature in this regard was to say that where a party committed murder he should be guilty and punished for murder in the first degree, if it was done in the perpetration of any *Page 538 
of the offenses designated in said article. In Gonzales v. State, 19 Texas Criminal Appeals, 394, it was held, "Murder committed in the perpetration of robbery is per se murder in the first degree." Again, in Sharpe v. State, 17 Texas Criminal Appeals, 497, the court said: "Counsel for defendant concedes that, in Roach v. State, 8 Texas Criminal Appeals, 491, the precise question now presented was distinctly met and decided. In that case the indictment charged that the homicide was committed with express malice aforethought. Evidence tending to disclose a robbery as the motive inducing the homicide was admitted, and the court, as in this case, charged the jury 'that all murder committed in the perpetration, or in the attempted perpetration of the crime of robbery, is murder in the first degree.' It was held that there was no error in admitting the evidence as to the robbery, nor in giving the charge in relation thereto." Now, reverting to appellants' assignment wherein he complains of the charge of the court, it will be found from an inspection of the charge that the court defines malice, and then defines express malice, and says, "All murder committed with express malice is murder in the first degree, and all murder committed in the perpetration of burglary is murder in the first degree." Then, after defining the offense of burglary by night, the court proceeds as follows: "You are instructed that if you believe, from the evidence, beyond a reasonable doubt, that defendant, in the county of Hill, State of Texas, about the time charged in the indictment, committed the offense of burglary by entering the smokehouse of R.W. Pauly for the purpose of committing the offense as hereinbefore explained, and while he was in the act of committing the said offense or burglary did, with a pistol, shoot and kill J.F. Pauly, as charged in the indictment, then you will find the defendant guilty of murder in the first degree," etc.. When we recur to the facts of this case, they disclose in condition that precludes any other theory of homicide than murder in the first degree. While it is true, as contended by appellant, that a party could commit a homicide in the perpetration of burglary, and not be guilty of either grade of murder, yet the facts before us do not disclose a state of facts that would authorize the court in charging on any other grade of homicide than murder in the first degree. If the conclusion above stated be correct, that all murder committed in the perpetration of burglary is murder in the first degree, then when the court charges on express malice, and then follows that charge by telling the jury that if a party kills another in the perpetration of burglary, etc., such a charge is correct, if the evidence does not disclose any other theory of homicide. Appellant's defense was that he was not at the place of the homicide, and the court properly charged on alibi.
Appellant's twenty-third, twenty-fourth, and twenty-fifth assignments of error complain of the refusal of the court to give certain special requested charges. We do not think the court erred in this regard.
Appellant's twenty-sixth and twenty-seventh assignments are that the verdict of the jury is contrary to the law and the evidence, and not supported by the same. We can not agree to this, but must say, without *Page 539 
again reviewing the facts, that the evidence amply supports the verdict. We have examined all of appellant's assignments of error, and find no error in the record. The judgment is in all things affirmed.
Affirmed.